DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 24-26, 29, 36-37, 44, 74, 100 and 136 are currently pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 3-4, 24-26, 29, 36, 74, 100 and 136, drawn to a method of treating a subject having a disease or disorder associated with a RAS pathway mutation in a cell of the subject that renders the cell at least partially dependent on signaling flux through SHP2, comprising providing to the subject an inhibitor of SHP2, classified in A61K, multiple subclasses. For example, when the inhibitor of SHP2 is compound A (page 30 of the instant specification), the invention is classified as A61K subclass 31/496 
II. Claims 37 and 44, drawn to a pharmaceutical composition comprising a RAS pathway inhibitor and an inhibitor of SHP2, classified in A61K, multiple subclasses. For example, when the inhibitor of SHP2 is compound A (page 30 of the instant specification), the invention is classified as A61K subclass 31/496.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the as identified in pages 17 and 37 of the specification (WO2018/013597) the claimed product comprising SHP2 inhibitors can be used in a materially different process, such as treating the genetic disorder Noonan Syndrome. 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	
In the instant case, the invention of Group (I) comprises the distinct patient population (patient comprising a disease with a RAS pathway mutation) that does not overlap nor is a requirement for Group (II). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

ELECTION OF SPECIES
This application contains claims directed to the following patentably distinct species: 
The species of SHP2 inhibitor,
The species of RAS pathway inhibitor,
The species of MEK inhibitor,
The species of RAS pathway mutation,

 
The species are independent or distinct because of the following. Each species of SHP2 inhibitor, RAS pathway inhibitor and MEK inhibitor comprise distinct physical and chemical properties and these species are not obvious variants of each other based on the current record. 
Additionally, each species of RAS pathway mutation comprises a distinct mutation pathology and point mutation and these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of agent or alternatively, a single disclosed combination of agents for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. An example of this election is the following:
Applicant elects only a single disclosed species of SHP2 inhibitor, wherein the SHP2 inhibitor is compound C,
Alternatively, Applicant elects a single disclosed combination of a SHP2 inhibitor and MEK inhibitor, wherein compound B is the SHP2 inhibitor and trametinib as the MEK inhibitor, as found in page 168-170 of the instant application.  
Additionally, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of RAS pathway mutation for prosecution on the merits to which the claims shall 
Alternatively, if Applicant elects the invention of Group (II), Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of RAS pathway inhibitor and a single disclosed species of SHP2 inhibitor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. An example of this election is wherein the RAS pathway inhibitor is vemurafenib and the SHP2 inhibitor is compound C, as recited in page 133 of the instant specification. Currently, claims 1, 3-4, 24-26, 29, 36-37, 44, 74, 100 and 136 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  As cited above, each distinct species of SHP2 inhibitor, MEK inhibitor and RAS pathway inhibitor and species of RAS pathway mutation require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628